
	

115 HR 1973 : Protecting Young Victims from Sexual Abuse Act of 2017
U.S. House of Representatives
2017-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 1973
		IN THE SENATE OF THE UNITED STATES
		June 5, 2017Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To prevent the sexual abuse of minors and amateur athletes by requiring the prompt reporting of
			 sexual abuse to law enforcement authorities, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Protecting Young Victims from Sexual Abuse Act of 2017. 2.Required reporting of child and sexual abuse at facilities under the jurisdiction of amateur sports organizations recognized by the United States Olympic Committee (a)Reporting requirementSection 226 of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13031) is amended—
 (1)in subsection (a)— (A)by striking A person who and inserting the following:
						
 (1)Covered professionalsA person who; and (B)by adding at the end the following:
						
 (2)Covered individualsA covered individual who learns of facts that give reason to suspect that a child has suffered an incident of child abuse shall as soon as possible make a report of the suspected abuse to the agency designated by the Attorney General under subsection (d).;
 (2)in subsection (b), in the matter preceding paragraph (1), by striking subsection (a) and inserting subsection (a)(1); (3)in subsection (c)—
 (A)in paragraph (7), by striking and at the end; (B)in paragraph (8), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (9)the term covered individual means an adult who is authorized by a national governing body or a member of a national governing body to interact with a minor or amateur athlete at an amateur sports organization facility or at any event sanctioned by a national governing body or a member of a national governing body;
 (10)the term event includes travel, practice, competition, and health or medical treatment; and (11)the terms amateur athlete, amateur sports organization, and national governing body have the meanings given such terms in section 220501(b) of title 36, United States Code.;
 (4)in subsection (d), in the first sentence, by inserting and for all covered facilities after reside; (5)in subsection (f), in the first sentence—
 (A)by striking and on all and inserting on all; and (B)by inserting and for all covered facilities, after lands,;
 (6)in subsection (h), by inserting and all covered individuals, after facilities,; and (7)by adding at the end the following:
					
 (i)Rule of constructionNothing in this section shall be construed to require a victim of child abuse to self-report the abuse..
 (b)Penalty for failure to reportSection 2258 of title 18, United States Code, is amended by inserting after facility, the following: or a covered individual (as described in subsection (a)(2) of such section 226) who. 3.Civil remedy for personal injuriesSection 2255 of title 18, United States Code, is amended—
 (1)by striking subsection (a) and inserting the following:  (a)In generalAny person who, while a minor, was a victim of a violation of section 1589, 1590, 1591, 2241(c), 2242, 2243, 2251, 2251A, 2252, 2252A, 2260, 2421, 2422, or 2423 of this title and who suffers personal injury as a result of such violation, regardless of whether the injury occurred while such person was a minor, may sue in any appropriate United States District Court and shall recover the actual damages such person sustains or liquidated damages in the amount of $150,000, and the cost of the action, including reasonable attorney’s fees and other litigation costs reasonably incurred. The court may also award punitive damages and such other preliminary and equitable relief as the court determines to be appropriate.;
 (2)in subsection (b), by striking filed within and all that follows through the end and inserting the following:  filed—(1)not later than 10 years after the date on which the plaintiff reasonably discovers the later of— (A)the violation that forms the basis for the claim; or
 (B)the injury that forms the basis for the claim; or (2)not later than 10 years after the date on which a legal disability ends.; and
 (3)by adding at the end the following:  (c)Venue; Service of process (1)VenueAny action brought under subsection (a) may be brought in the district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28.
 (2)Service of processIn an action brought under subsection (a), process may be served in any district in which the defendant—
 (A)is an inhabitant; or (B)may be found..
			4.Expansion of authorities and duties of amateur sports organizations recognized by the United States
			 Olympic Committee to prevent the abuse of minor and amateur athletes
 (a)Expansion of authoritiesSection 220523(a) of title 36, United States Code, is amended— (1)in paragraph (6), by striking ; and and inserting a semicolon;
 (2)in paragraph (7), by striking the period and inserting ; and; and (3)by adding at the end the following:
					
 (8)develop training, oversight practices, policies, and procedures to prevent the abuse, including physical abuse and sexual abuse, of any minor or amateur athlete by any adult..
 (b)Additional dutiesSection 220524 of such title is amended— (1)by inserting (a) In general.— before For the sport;
 (2)in paragraph (8), by striking ; and and inserting a semicolon; (3)in paragraph (9), by striking the period and inserting a semicolon; and
 (4)by adding at the end the following:  (10)develop and enforce policies, mechanisms, and procedures to prevent the abuse, including physical abuse and sexual abuse, of any minor or amateur athlete, including—
 (A)requiring all adults authorized by a national governing body or a member of a national governing body to interact with a minor or amateur athlete at an amateur sports organization facility or at any event sanctioned by a national governing body or a member of a national governing body, to report facts that give reason to suspect child abuse, including sexual abuse, as required by relevant Federal or State law, to law enforcement authorities and other appropriate authorities, including an entity designated by the corporation to investigate and resolve such allegations;
 (B)establishing a mechanism, approved by a trained expert on child abuse, that allows an individual to easily report an incident of child abuse as described in subparagraph (A) to the national governing body or another authority, including an entity designated by the corporation;
 (C)reasonable procedures designed to avoid one-on-one interactions between an amateur athlete who is a minor and an adult (who is not the minor’s legal guardian) at an amateur sports organization facility, at any event sanctioned by a national governing body, or any event sanctioned by a member of a national governing body, without being observable or interruptible by another adult, except where the safety and welfare of the minor requires;
 (D)oversight procedures, including regular and random audits, not to exceed once a year, conducted by subject matter experts unaffiliated with the national governing body, of all members and adults described in subparagraph (A) to ensure that policies and procedures developed under this paragraph are followed correctly and that consistent training is offered and given to all members regarding prevention of sexual abuse; and
 (E)requiring dedicated information and resources, which may include sexual assault hotlines and victims’ support resources, to be clearly listed on the national governing body’s official website; and
 (11)in the case of a national governing body with jurisdiction over more than one amateur sports organization facility or event, establish a mechanism by which—
 (A)the national governing body can— (i)receive a report of suspected sexual misconduct by an adult authorized by a national governing body or a member of a national governing body to interact with a minor or amateur athlete at an amateur sports organization facility or at any event sanctioned by a national governing body or a member of a national governing body; and
 (ii)confidentially share a report received under clause (i) with each of the other amateur sports organizations, facilities, or members under the jurisdiction of the national governing body; and
 (B)an amateur sports organization, facility, or member under the jurisdiction of the national governing body can—
 (i)review the reports received by the national governing body under subparagraph (A)(i) to assess any allegations of sexual misconduct made in such reports; and
 (ii)withhold providing to an adult who is the subject of an allegation of sexual misconduct in a report reviewed under clause (i) authority to interact with a minor or amateur athlete at such organization, facility, or event until the resolution of such allegation.
								(b)Limited liability for the United States Olympic Committee, national governing bodies, and an entity
			 designated by the United States Olympic Committee to investigate and
			 resolve sexual misconduct allegations
 (1)In generalExcept as provided in paragraphs (2), no civil or criminal action may be brought in any Federal or State court against the United States Olympic Committee, a national governing body, or an amateur sports organization, facility, or event under the jurisdiction of a national governing body, or an entity designated by the United States Olympic Committee to investigate and resolve sexual misconduct allegations described in subsection (a)(11), including any director, officer, employee, or agent of such entity, if the action arises from the execution of the responsibilities or functions described in subsection (a)(11).
 (2)Intentional, reckless, or other misconductParagraph (1) shall not apply to a civil or criminal action if the United States Olympic Committee, a national governing body, an amateur sports organization, facility, or event under the jurisdiction of a national governing body, or an entity designated by the United States Olympic Committee to investigate and resolve sexual misconduct allegations described in subsection (a)(11), or a director, officer, employee, or agent of such entity acted or failed to act—
 (A)with reckless disregard for a risk of causing injury; or (B)for a purpose unrelated to the performance of any responsibility or function described in subsection (a)(11).
 (3)Limited effectNothing in this section shall apply to any act or omission arising out of any responsibility or function not described in subsection (a)(11)..
 (c)Rule of constructionSection 220522 of such title is amended by adding at the end the following:  (c)Rule of constructionNothing in subsection (a) shall be construed to limit the ability of a national governing body to develop a policy or procedure to prevent an individual who is the subject of an allegation of sexual misconduct from interacting with a minor or amateur athlete until such time as the national governing body, or an entity with applicable jurisdiction resolves such allegation..
 (d)Review of recognition of amateur sports organizations as national governing bodiesSection 220521(d) of title 36, United States Code, is amended by striking may each place it appears and inserting shall.  Passed the House of Representatives May 25, 2017.Karen L. Haas,Clerk. 